IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BRYAN E. HUNT,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5594

NORTH FLORIDA REGIONAL
MEDICAL CENTER, INC., ET
AL.,

      Appellees.

_____________________________/

Opinion filed March 3, 2017.

An appeal from an order of the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

Bryan E. Hunt, pro se, Appellant.

Debra Potter Klauber and Richard B. Schwamm of Haliczer, Pettis & Schwamm,
P.A., Orlando; William E. Harlan, Jr. of Alachua County Attorney's Office,
Gainesville; and Linda L. Winchenbach of John M. Green, Jr., P.A., Ocala, for
Appellees.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of January

13, 2017, the Court has determined that its jurisdiction was not timely invoked. See
Fla. R. App. P. 9.130(a)(5); Frantz v. Moore, 772 So. 2d 581 (Fla. 1st DCA 2000).

Accordingly, the appeal is dismissed for lack of jurisdiction.

ROWE, KELSEY, and WINSOR, JJ., CONCUR.




                                          2